 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetropolitan Bureau of Investigation Inc.; Metropoli-tan International, Division of Avenir Investigative &Security Services, Inc.; and George L. Herman andAllied International Union of Security Guards andSpecial Police. Cases 2-CA-14431-1 and 2-CA-14431-2November 21, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn August 13, 1979, Administrative Law JudgeMax Rosenberg issued the attached SupplementalDecision in this proceeding. Thereafter, the GeneralCounsel filed limited exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding in a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and brief and has decided to affirm the rulings,findings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Metropolitan Interna-tional, Division of Avenir Investigative & SecurityServices, Inc., New York, New York, its officers,agents, successors, and assigns, shall pay to each dis-criminatee as net backpay the amounts set forth bythe Administrative Law Judge in his recommendedOrder.I We agree with the Administrative Law Judge that George L. Hermanshould not be held individually liable herein. There has been no showing thatHerman has committed some act, such as dissipating corporate assets orattempting to evade backpay liability by the formation of a separate corpo-ration, which would justify piercing the veil of the corporate respondent hereto reach the individual. Of course, Herman, as president, has the responsibil-ity as a corporate officer to take the necessary steps to effectuate the Board'sOrder, and he may be punished for contempt if he fails to discharge his dutyas an officer to satisfy a court-enforced order. See Chef Nathan Sez Eat Here.Inc.. et al., 201 NLRB 343 (1973); Riley Aeronautics Corporation, et al.. 178NLRB 495 (1969).SUPPLEMENTAL DECISIONMAX ROSENBERG, Administrative Law Judge: This is abackpay proceeding which was heard before me in NewYork, New York, on June 27 and July 3, 1979. upon anamended Backpay Specification filed by the General Coun-sel of' the National Labor Relations Board and an answerfiled thereto by Metropolitan International, Division ofAvenir Investigative & Security Services, Inc., herein calledAvenir, and George L. Herman, herein collectively calledRespondents.The instant litigation finds its origin in a Board Order ofMay 9, 1977, which, in the absence of exceptions thereto.adopted the Decision of the Administrative Law Judge in acase then styled as Metropolitan Bureau of Investigation,Inc., herein called MBI. In that Order, the Board directedMBI, inter alia, to make whole Felix Melecio and HermanCupid for their losses of pay resulting from MBl's unfairlabor practices committed against them in violation of Sec-tion 8(a)(l), (3), and (4) of the National Labor RelationsAct, as amended. On September 12, 1978, the United StatesCourt of Appeals for the Second Circuit entered its sum-mary judgment enforcing in full the reinstatement andbackpay provisions of the Order.Thereafter, a controversy arose over the amount of back-pay due Melecio and Cupid under the terms of the Board'sOrder, as enforced by the Court, in consequence of whichthe Regional Director for Region 2 issued and served uponthe parties on September 29, 1978, a backpay specificationand notice of hearing. Not having received a timely answerto this pleading, the Region mailed a letter to MBI on Oc-tober 19, 1978, setting forth the requirements embodied inSection 102.54(b) and (c) of the Board's Rules and Regula-tions, Series 8, as amended, regarding the filing of answersto said specifications, and advising that the General Coun-sel intended to file a motion with the Board for summaryjudgment on the pleadings unless an answer was receivedby October 31, 1978. Whereupon, on October 27, 1978,MBI filed a response to the backpay specification.On November 21, 1978, the General Counsel filed withthe Board a motion to strike Respondent's answer and Mo-tion for Summary Judgment in accordance with backpayspecification on the ground that MBl's answer of October27, 1978, had failed to satisfy the mandate of the aforesaidSection of the Board's Rules and Regulations. On Decem-ber 8, 1978, the Board issued an order transferring proceed-ing to the Board and Notice to Show Cause why the Gen-eral Counsel's motion should not be granted.On January 10, 1979, the General Counsel advised theBoard in writing that, in the course of a continuing investi-gation, the Region was informed that MBI had dissolved itscorporate entity. In this connection, the investigation re-vealed that a new entity, under the corporate name ofAvenir, had continued to engage in the business of provid-ing security guards and detective services, utilizing the sameemployees and places of business as it had prior to the dis-solution. Thereafter, on January 12, 1979. the GeneralCounsel issued an order amending backpay specificationand notice of hearing in which it alleged that Respondentswere alter egos and/or successors of MBI who were jointlyand severally liable for the backpay due and owing to dis-criminatees Melecio and Cupid in the amounts set forth inthe original specification. On January 20, 1979, Respon-dents filed an answer to the amended specification, where-246 NLRB No. 88544 METROPOLITAN BUREAU OF INVESTIGATIONupon, on January 22, 1979, the Board issued an Order inwhich it granted the General Counsel's request to withdrawits prior motion for summary judgment and to proceed onthe amended Specification.Continuing the procedural narrative, on February 2,1979, the General Counsel filed a motion with the ChiefAdministrative Law Judge to strike the answers of MBIand Respondents to the original and amended backpayspecifications in their entirety on the ground that they wereinsufficient under Section 102.54(b) and (c) of the Board'sRules and Regulations. Under date of February 15, 1979,the Chief Administrative Law Judge issued an Order ToShow C(ause directing MBI and Respondents to show causeon or before March 5, 1979. why the aforesaid motionshould not he granted. No response thereto was filed byMBI or Respondents. Accordingly, on June 13. the ChiefAdministrative Law Judge issued an order in which hefound the allegations of the backpay specifications. otherthan those concerning the status of Respondents as alteregos of and/or successors to MBI, to be admitted, and thatRespondents were therefore precluded from offering evi-dence controverting said allegations.At the hearing held hefore me, the sole issue thus pre-sented for litigation concerned whether Respondents werealter egos of and/or successors to MBI who should be heldjointly and severally liable for the backpay due and owingto discriminatees Melecio and Cupid in the amounts setforth in the original backpay specification. At the conclu-sion of the hearing briefs were submitted by the GeneralCounsel and Respondents which have been duly consid-ered.The facts governing this litigation are not in essential dis-pute and I find them to be as follows.Prior to May 13, 1978, MBI, with its executive headquar-ters in Timonium, Maryland, engaged in the business ofproviding investigative and security services to customersfrom offices located in New York. New York: Boston. Mas-sachusetts; Wilmington, Delaware; Philadelphia, Pennsyl-vania; Atlanta, Georgia; Baltimore, Maryland: Zanesville,Ohio; Washington, D.C.: Chicago, Illinois; Los Angeles,California; and Cleveland. Ohio. During MBl's corporateexistence, George L. Herman held the office of president ofMBI and was its sole stockholder, and Charles M. Shep-perd occupied the posts of secretary and treasurer.Commencing in early 1977, MBI fell upon hard timeswith the result that President Herman decided to and didclose the offices situated in Chicago, Los Angeles, andCleveland. Because of MBI's growing indebtedness, whichreached a figure of approximately $200,000, Herman unsuc-cessfully attempted to sell MBI's assets valued at $30,000 tovarious security agencies around the country betweenMarch and November 1977. In an attempt to salvage thebusiness, Herman executed articles of incorporation beforean appropriate agency in Maryland, its charter State, onMay 2, 1978, which gave corporate life to RespondentAvenir. With Avenir's incorporation, Herman became thepresident and sole stockholder of that entity, and CharlesM. Shepperd was designated as the secretary. Concurrently,Herman took steps before a Maryland state court voluntar-ily to liquidate MBI.On May 3, 1978. the board of directors of the newlyformed Avenir. consisting of Herman. who was designatedas the chairman thereof, and Shepperd, met and resolved tooffer to purchase all of MBl's assets for the sum of approxi-mately $30,000. Thereupon. MBl's board of directors. com-prised of Herman, Shepperd and an individual namedRankin, convened and voted to sell its assets at the afore-mentioned price to Avenir. According to Herman's testi-mony, Avenir had been formed for the sole purpose of ac-quiring MBl's assets and business. and Herman personallyadvanced the funds which Avenir utilized to gain control ofMBI.On May 12. 1978, MBI ceased to exist and, on May 13,1978. Avenir assumed the assets and business of MBI, andwas headquartered in MBl's executive offices in Timonium.Maryland. Immediately thereafter. Avenir offered all for-mer employees of MBI employment in the offices in NewYork, Boston, Wilmington, Philadelphia. Baltimore, Wash-ington. Atlanta. and Zanesville. the leases for which Avenirhad taken over from MBI. The record discloses that morethan 90 percent of those employees transferred to Avenir'spayroll and continued to perform the same duties for thatcompany as they had when they worked for MBI.In Crawford Door Sales Conipanv, Inc., and Cardes DoorSales Conypatv, Inc-.. the Board reiterated that it wouldfind an alter ego status to exist where the two enterprisesinvolved had substantially identical "management. businesspurpose. operation. equipment, customers. and supervision.as well as ownership." In the instant case, it is undisputedand I find that the management. supervision. and owner-ship of both MBI and Avenir rested in the hands of GeorgeL. Herman. who was also the sole stockholder of both en-terprises; that the business purpose. operation, offices, andequipment of the two companies remained identical in thatAvenir continued to perform the same investigative and se-curity services which MBI had previously undertaken byutilizing the same work complement and tools of the tradeunder the same supervision: and. that the customers of bothentities remained the same. In short. I find and concludethat, on and after May 13, 1978, Avenir became the alterego of MBI and, as such, should be held accountable formaking Felix Melecio and Herman Cupid whole for theamounts of backpay set forth in the General Counsel'sbackpay specification.'Upon the basis of the entire record, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following recom-mended:226 NLRB 1144 (1976). See also Marquis Printing Corporation, and Mu-tual Lithograph Company, 213 NLRB 394 (1974).2 The amended backpay specification added the name of George .Her-man as a party-Respondent in his individual capacity in an apparent attemptto hold him jointly and severally liable with Avenir for the backplay sumsdue herein. As heretofore found. Avenir. a corporate smrcture, became theimmediate alter ego of MBI. another corporate entiy. Although Hermanwas the presiding officer and sole stockholder of both enterprises. I perceiveno legal warrant for piercing corporate veils in this proceeding in order tohold Herman personally responsible for the backpay amounts found due,particularly in view of the circumstance that he was not named as a party-Respondent in the charges which tnggered this litigation. If the GeneralCounsel should harbor any reasonable cause to believe that Avenir mightembark upon a course of action designed to thwart recovery of the backpaydue and owing, he possesses ample weapons in his legal arsenal to forestallsuch action.545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER3Having found and concluded that Avenir became the al-ter ego of MBI on and after May 13, 1978, 1 shall order that3 n the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and Recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeit pay to Melecio and Cupid the amounts specified in thebackpay specification,4with the appropriate rate of interestcomputed thereon, less any lawfully required tax withhold-ing.its findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.4The sums to which Melecio and Cupid are entitled are $1,329 and$5,383, respectively.546